DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             B.L., the Father,
                                Appellant,

                                    v.

               DEPARTMENT OF CHILDREN & FAMILIES,
                           Appellee.

                             No. 4D15-1518

                          [September 30, 2015]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Michael Heisey, Judge; L.T. Case No. 562014DP000027.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Karla Perkins, Miami, for appellee.

PER CURIAM.

   The father appeals from the circuit court’s order finding that he
contributed to the dependency of his two children based on two alleged
domestic violence incidents towards the mother on December 24, 2013,
and April 8, 2014. The father argues that the dependency adjudication
against him was not supported by competent, substantial evidence of
present or prospective abuse, primarily because the evidence against him
consisted entirely of hearsay without an applicable exception, that is, the
mother’s statements as conveyed through the investigating officers. We
agree with the father’s argument. See W.S. v. Dep’t of Children & Families,
41 So. 3d 433, 434 (Fla. 1st DCA 2010) (“Where an adjudication of
dependency is based entirely on inadmissible hearsay, or where the trial
court relies heavily on inadmissible hearsay, it must be reversed.”). Thus,
we reverse the dependency adjudication as to the father.

   Reversed.

DAMOORGIAN, GERBER and CONNER, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2